HUSTON, J.
I concur in the conclusion in this ease, but I am unable to agree with the majority of the court in their construction of the provision of the constitution (see. 6, art. 18). If it was intended to restrict such employment to civil cases, the provision should have so indicated. Not having done so, I hesitate to restrict, by construction, a provision of the constitution the intent and meaning of which is, it seems to me, apparent. I doubt the correctness of the rule which would interpret the fundamental law by the light of subsequently enacted statutes.